BLODGETT, P. J.
Petition for divorce from bed and board and future cohabitation on ground of neglect to provide and extreme cruelty and gross misbehavior.
Respondent is a dentist carrying on ■his profession in Providence.
As to the ground of neglect to provide, the evidence in support of same is insufficient.
As to the allegations of extreme cruelty the testimony is insufficient.
Respondent employed as an assistant in his office a young woman and it is alleged that on several occasions he has been seen in an automobile with this person and that compromising situations have arisen with her.
The parties are both young. The wife is evidently of a jealous disposition and has at times charged her husband with too intimate relations with this woman and has done so in his place of business.
At one time respondent was practis-ing his profession in Baltimore and his wife, disliking living in that city, came to Providence with her husband’s ' consent. Her husband gave up his business in Baltimore and opened an office in Providence. At that time he provided a suitable home in Providence.
The husband complains that his wife would come to this office and raise a disturbance and that this seriously Interfered with his business.
There is evidence of very indiscreet conduct on his part with this young woman but no direct evidence of immorality.
The Court feels from the testimony that the wife has affection for her husband, and that some grounds exist for her conduct toward him, but that the testimony does not show such gross misbehavior on his part as would entitle her to a divorce. The husband should be more considerate of his wife and family and not be guilty of any actions that would lead to such manifestly jealous actions on the part of his wife. The parties are young and to the mind of the Court should be reunited.
Petition is therefore denied.
Cross petition denied and dismissed.